NUMBER 13-15-00069-CR

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

THE STATE OF TEXAS,                                                                    Appellant,

                                                 v.

ROGER ANTHONY MARTINEZ,                                                                 Appellee.


                       On appeal from the 24th District Court
                            of Victoria County, Texas.


                MEMORANDUM OPINION ON REMAND
Before Chief Justice Contreras1 and Justices Benavides and Longoria
    Memorandum Opinion on Remand by Chief Justice Contreras

       This cause is before the Court on remand from the Texas Court of Criminal

Appeals for the second time. The appeal concerns a motion to suppress drug evidence



        1 Chief Justice Dori Contreras, formerly Justice Dori Contreras Garza. See TEX. FAM. CODE ANN.

§ 45.101 et seq. (West, Westlaw through 2017 1st C.S.).
filed by appellee Roger Anthony Martinez.2 The trial court granted the motion to suppress

and we affirmed in 2015. State v. Martinez, No. 13-15-00069-CR, 2015 WL 5797604, at

*6 (Tex. App.—Corpus Christi Oct. 1, 2015) (mem. op., not designated for publication)

(Martinez I). The court of criminal appeals vacated our judgment in 2016 and remanded

to us with instructions to remand to the trial court for supplemental findings of fact and

conclusions of law. State v. Martinez, No. PD-1337-15, 2016 WL 7234085, at *7–8 (Tex.

Crim. App. Dec. 14, 2016) (not designated for publication) (plurality op.) (Martinez II). We

did so and, considering those supplemental findings and conclusions, we again affirmed

the trial court’s ruling in 2017. State v. Martinez, No. 13-15-00069-CR, 2017 WL 2200298,

at *7 (Tex. App.—Corpus Christi Mar. 16, 2017) (mem. op., not designated for publication)

(Martinez III). On January 9, 2019, the court of criminal appeals again reversed. State

v. Martinez, No. PD-0324-17, 2019 WL 137754, at *1–6 (Tex. Crim. App. Jan. 9, 2019)

(not designated for publication) (Martinez IV) (applying collective knowledge doctrine and

finding that “the sum total of the knowledge of [the officers at the scene] amounted to

probable cause” to arrest appellee, despite the fact that there was no evidence the officers

communicated with each other); but see United States v. Ortiz, 781 F.3d 221, 227 (5th

Cir. 2015) (“The collective knowledge theory for reasonable suspicion applies so long as

there is some degree of communication between the acting officer and the officer who

has knowledge of the necessary facts.” (quotation omitted)); Martinez III, 2017 WL
2200298, at *7 n.11 (“The collective knowledge doctrine, also known as the fellow officer

rule, states that police are, in a limited sense, entitled to act upon the strength of a


        2   Martinez was charged with one count of possession of a controlled substance in a correctional
facility, a third-degree felony, see TEX. PENAL CODE ANN. § 38.11(d)(1) (West, Westlaw through 2017 1st
C.S.), and one count of possession of less than one gram of cocaine, a state jail felony. See TEX. HEALTH
& SAFETY CODE ANN. § 481.115(b) (West, Westlaw through 2017 1st C.S.).



                                                   2
communication through official channels directing or requesting that an arrest or search

be made.” (quotations omitted)).

       The January 9, 2019 ruling of Texas Court of Criminal Appeals is determinative of

this appeal. See Martinez IV, 2019 WL 137754, at *6 (concluding that “[a]ppellee’s motion

to suppress should have been denied”). Accordingly, the trial court’s judgment granting

the motion to suppress is reversed, and we remand for further proceedings consistent

with this opinion.

                                                             DORI CONTRERAS
                                                             Chief Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
25th day of April, 2019.




                                           3